 PLYMOUTH LOCOMOTIVE WORKS, INC.Plymouth Locomotive Works, Inc. Plymouth OfficeWorkers Union. Cases 8-CA-13281 and 8-CA-13621-1May 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn August 28, 1981, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions3of the Administrative Law Judge, andto adopt his recommended Order,4as modifiedherein.'Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent also contends that the Administrative Law Judge's findingsand conclusions are the result of bias and prejudice. After a careful exam-ination of the record, we find no merit in this contention.The Administrative Law Judge found, at fn. 12 of his Decision, thatthe parties had agreed to the bumping procedure contained in the shopemployees contract. The record, however, indicates that the parties hadagreed to the bumping procedure quoted in the second sentence of fn. 12,which is different from, and less restrictive than, the shop employeesbumping procedure. This inadvertent error does not affect our decisionherein.The passage quoted by the Administrative Law Judge in the secondparagraph of sec. II, F, of his Decision is from Chet Monez Ford, 241NLRB 349, 350 (1979). The passage is itself a quotation from GuerdonIndustries; Inc., Armor Mobile Homes Division, 218 NLRB 658, 659 (1975),which cites Celanese Corporation of America, 95 NLRB 664 (1951).' We hereby amend the Administrative Law Judge's Conclusion ofLaw 1, as follows, to conform more closely to the violation found:"I. By unilaterally granting merit increases to its office and technicalemployees during the period of January 1979 through April 1980,and by unilaterally granting a 25-cent-per-hour wage increase onApril 20, 1980, when a majority of the employees in the appropriateunit described below, at a Board-conducted election, had designatedthe Union as their collective-bargaining representative, without af-fording the Union the opportunity to bargain about such matters, theCompany has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(aX5) of the Act."'We find that it will effectuate the purposes of the Act to require Re-spondent to expunge from Howard's personnel record, or other files, anyreferences to his unlawful demotion or constructive discharge. We shallmodify the Administrative Law Judge's recommended Order according-ly.We have modified the Administrative Law Judge's recommendedOrder to conform it to his recommended remedy and notice, with respectto the extension of the certification year.261 NLRB No. 87ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Plymouth Locomotive Works, Inc., Plymouth,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Upon request, bargain with the above-named Union as the exclusive representative of theemployees in the unit described above, concerningwages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement.The certification year shall extend I year from thedate that such new bargaining negotiations begin."2. Insert the following as new paragraph 2(c)and reletter the subsequent paragraphs accordingly:"(c) Expunge from Ervin W. Howard's person-nel records, or other files, any references to his de-motion effective March 1, 1980, and his subsequentconstructive discharge."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT make any changes in thewages, hours, or other terms or conditions ofemployment or eliminate positions of the em-ployees in the aforesaid collective-bargainingrepresentative unit without first giving notice595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto their collective-bargaining representativeand affording such representative an opportu-nity to engage in collective bargaining with re-spect to any such proposed change.WE WILL NOT threaten to withdraw anywage increases or insurance benefits.WE WILL NOT maintain any rule which pro-hibits any employee from distributing literatureor soliciting on behalf of a labor organizationin nonworking areas during nonworking time.WE WILL NOT demote, discharge, or other-wise discriminate against any of you for sup-porting Plymouth Office Workers Union, orany other union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofthe rights guaranteed you by Section 7 of theAct.WE WILL, upon request, bargain collectivelyconcerning rates of pay, wages, hours of em-ployment, the elimination of jobs, and otherterms or conditions of employment with Plym-outh Office Workers Union, as the exclusiverepresentative of all the employees in the ap-propriate unit described below and, if anagreement is reached, we will execute a writ-ten contract incorporating the terms of theagreement. The Union's certification year shallextend I year from the date such new bargain-ing negotiations begin. The appropriate unit is:All office clerical employees and technicalemployees employed at the Respondent'sPlymouth, Ohio facility, excluding all pro-duction and maintenance employees, andprofessional employees, guards and supervi-sors as defined in the Act.WE WILL offer Ervin W. Howard immedi-ate and full reinstatement to his former job or,if the job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights or privileges pre-viously enjoyed, and WE WILL make himwhole for any loss of earnings and other bene-fits resulting from his demotion, less any netinterim earnings, plus interest.WE WILL expunge from Ervin W. Howard'spersonnel records, or other files, any refer-ences to his demotion of March 1, 1980, or hissubsequent constructive discharge.WE WILL make Margaret Reeder whole forany loss of earnings and other benefits result-ing from her layoff, less any interim earnings,plus interest.PLYMOUTH LOCOMOTIVE WORKS,INC.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge:These cases were heard at Norwalk, Ohio, on August25-26, 1980.' The original charge was filed by the Unionon October 19, 1979, with a complaint being issuedthereon on November 23, 1979. A second charge wasfiled on March 3, amended March 31, and the amendedconsolidated complaint was issued on April 30, 1980.Amendments to the complaint were also made at thehearing. The consolidated complaint avers that Respond-ent committed various acts violating Section 8(aXl), (3),(4), and (5) of the Act. Respondent in its answers deniedthat it committed any unfair labor practices. The casepresents the following issues:(a) Whether Respondent unilaterally granted merit in-creases to employees in the bargaining unit representedby the Union during the period of April 30, 1979, to thepresent without notice to, or bargaining with, the Union.(b) Whether Respondent unilaterally, without notice toor bargaining with the Union, granted to employees inthe bargaining unit represented by the Union a 25-cent-per-hour wage increase on or about April 19, 1979.(c) Whether Respondent unilaterally, without notice toor bargaining with the Union, modified on October 1,1979, its life insurance plan for employees in the bargain-ing unit represented by the Union.(d) Whether Respondent unilaterally, without notifica-tion to or bargaining with the Union, adopted and madeavailable on November 1, 1979, a personal accident in-surance plan for employees in the bargaining unit repre-sented by the Union.(e) Whether Respondent posted a notice on January25, 1980, which threatened to withdraw insurance andmerit increases and to reclaim such increases alreadypaid unless increases and to reclaim such increases al-ready paid unless the charge in Case 8-CA-13281 waswithdrawn.(f) Whether Respondent maintained overly broad no-distribution and no-solicitation rules.(g) Whether Respondent unilaterally eliminated the ti-mekeeper position without notice to, or bargaining withthe Union.(h) Whether Respondent demoted Ervin Howard inFebruary 1980, and refused Howard the opportunity tobump certain employees who had less seniority thanHoward and who held jobs for which Howard wasqualified.(i) Whether Respondent told employees on February29, 1980, that Margaret Reeder would not have been laidoff if the Union had not been organized.() Whether Respondent withdrew recognition of theUnion as the exclusive bargaining representative of itsoffice and technical employees on or about July 23, 1980,and refused to meet and negotiate with the Union there-after.I All dates are in 1980 unless otherwise indicated.596 597PLYMOUTH LOCOMOTIVE WORKS, INC.Upon the entire record' including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, an Ohio corporation, is engaged in themanufacture of industrial and material handling equip-ment at its plant in Plymouth, Ohio, where it annuallyships goods valued in excess of $50,000 directly to pointslocated outside the State. The Company admits, and Ifind, that it is an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Unionis a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company, originally founded in 1888, manufac-tures three lines of products: locomotives, lift trucks, andceramics. In 1937, the Plymouth Order of Mechanicsbecame the collective-bargaining representative of itsproduction and maintenence employees, who at the timeof the hearing consisted of approximately 149 employ-ees. 3In 1978, Ervin W. Howard commenced organizing theoffice and technical employees of the Company.' On Oc-tober 31, 1978, in an election conducted by the NationalLabor Relations Board, a majority of the employees inthe unit selected the Union as their collective-bargainingagent. On November 7 the Union was certified by theBoard as the exclusive collective-bargaining representa-tive for this unit. 5Howard was elected as the president of the Union andhas remained in that position. Following the Board certi-fication, the Union and the Company commenced collec-tive-bargaining negotiations. The Union was representedby a negotiating committee, of which Howard was thechief spokesman. Originally the chief negotiator for theCompany was J. W. Hickey, a labor consultant out ofColumbus, Ohio. Sometime after March 1979, Hickeywas replaced by Harvey B. Rector, a labor consultantout of Akron, Ohio. Gregory E. Kibler, Respondent'scontroller, who was also its director of industrial rela-tions, remained as the Company's chief in-house negotia-tor throughout the negotiations. The parties engaged in' The General Counsel's unopposed motion to correct the transcriptdated September 11, is granted, and received into evidence as G.C. Exh.'9.' The record is silent as to the type of relationship that existed betweenthe shop union and the Company.This fact was testified to by Howard, was uncontradicted, and iscredited. Most of the testimony of both the General Counsel's witnessesand Respondent's witnesses was uncontradicted and is credited. wherethere is a conflict in testimony I have resolved the credibility issue at thatpoint.I The appropriate unit consists of "All office clerical employees andtechnical employees employed at the Respondent's Plymouth, Ohio, fa-cility, excluding all production and maintenance employees, guards andsupervisors as defined in the Act."collective-bargaining negotiations for a period of over 21months, with the last session having taken place on July22. By letter dated July 23, Respondent notified theUnion that since the certification year had expired, it wasno longer required to bargain with the Union becausethe Union no longer represented a majority of Respond-ent's employees in the office clerical and technical em-ployee bargaining unit.B. Unilateral Changes in Wages and Insurance1. Merit increasesDuring the period when the company and union repre-sentatives were engaged in negotiations, on various occa-sions the Company unilaterally granted what it termedmerit or upgrade increases to many employees. GeneralCounsel Exhibit 2 was a list of the 43 employees in thebargaining unit and was prepared by Controller Kiblerfor the Board. This list shows that, starting with in-creases granted to three employees in January 1979, anadditional 23 employees received increases during thebalance of the year. In the first 4 months of 1980, 17 em-ployees received such increases. Kibler testified that theemployees' supervisor had the discretion to determinewho should receive an increase, when it should beawarded, and how much it should be. While Kibler hadthe right to review these increases, he candidly admittedthat he would generally approve whatever increase wasrecommended by the supervisor, so long as it fell withinthe wage rate guidelines set for the employee's job classi-fication. Kibler also admitted that the Company had notnotified the Union of any of these increases prior to theirbeing put into effect.2. The 25-cent increasesIt was stipulated that all employees of the Company,in as well as out of the office and technical employees'bargaining unit, received a 25-cent-an-hour increase intheir wages. Howard testified that on the payday closestto April 19, 1979, he received a memorandum from theCompany that had been inserted in his pay envelope, in-forming him that he was receiving a 25-cent-an-hour in-crease commencing with that paycheck. Howard furthertestified without contradiction that there had been nonotice or bargaining with the Union about an increase,prior to the date he received the notice.William S. Sturman had commenced employment withthe Respondent in November 1977 as its executive vicepresident and general manager. Sturman testified that henotified the employees of the 25-cent wage increase onApril 19, 1979, by means of a payroll stuffer. The stufferwas a formal letter, dated April 19, 1979, from Sturmanto each employee, advising the employee of this increase,and attributing it to the inflationary spiral. (See G.C.Exh. 15.)Subsequently Sturman testified that he notified thechairman of the board of Respondent's parent company,by a letter dated April 6, 1979, that he had "announced"a general increase of 25 cents an hour effective April 2,1979. When asked on cross-examination how he had an-nounced this, he testified that he had called all of the de- DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment heads into his office on April 6, and told themto "dispense" that information to all the employees. Headmitted that he did not follow up on the departmentheads to see if they announced this raise. Sturman testi-fied that employees were paid every 2 weeks on aFriday, for the 2 weeks prior to a I week time lag. Thismeant that the Friday, April 20, pay envelope wouldhave contained his April 19 letter of announcement, andthat the paycheck was for work done from April 2through April 13, 1979.3. Life insuranceDuring the period that Respondent was bargainingwith the Union, Respondent unilaterally increased thecoverage limit of the life insurance that it provided forall of its employees. On October 1, 1979, the Companyraised this coverage from $10,000 to $12,000. Kibler ad-mitted that the Company notified the Union of thischange in coverage, after the date of the increase.Howard also testified that the Union was never notifiedthat there was to be an increase in life insurance prior tothe Company's notification of the increase.4. Personal accident insuranceIn October 1979, Respondent, by its personnel secre-tary Teresa O'Dell, inserted a letter that was set forth onthe stationery of the Life Insurance Company of NorthAmerica and signed Terry O'Dell, in its office employ-ees' pay envelope. This letter recommended that its em-ployees participate in a "Voluntary Plan of AccidentalDeath and Dismemberment Insurance."(See G.C. Exh.12.) The letter went on to explain that the purchase ofsuch insurance was a voluntary matter, and that it couldbe purchased, "at economical group rates," through theconvenience of payroll deductions. The insurance wasscheduled to become effective on November 1, 1979.Also inserted was a flyer captioned "Personal AccidentInsurance" which explained the coverage and costs thatthe employees could select under this group policy.Dorothy Redder, the payroll clerk, testified that theCompany administered the plan by deducting the premi-ums from the consenting employees' pay, forwardingsuch payments to the insurance company, and keepingrecords of employee contributions. It was stipulated thatRespondent had not notified or bargained with theUnion concerning the solicitation and administration ofthis program.5. ConclusionIt is uncontested by Respondent that after the Unionhad been certified, and while the parties were engaged innegotiations, the Company made unilateral changes inwages and insurance programs, without any prior noticeto the certified bargaining representative.It is well settled that good-faith compliance with Sec-tion 8(aX5) of the Act presupposes that an employer willnot make unilateral changes in wages or benefits withoutaffording the employees' statutory representative an op-portunity to bargain collectively with the employerabout such changes. N.LR.B. v. Benne Katz, et al., d/b/aWilliamsburg Steel Products Company, 369 U.S. 736, 747(1962); N.LR.B. v. Crompton Highland Mills, Inc., 337U.S. 217, 224, 225 (1949); Master Slack and/or MasterTrousers Corp., 230 NLRB 1054 (1977). Such unilateralaction "tends to subvert the Union's position as the rep-resentative of the employees ...." N.L.R.B. v. Insur-ance Agents International Union, AFL-CIO [Prudential In-surance Company], 361 U.S. 477, 485 (1960).In defense of its actions Respondent presents a seriesof defenses which are reviewed below:a. The merit increaseRespondent argues in its brief that it had an establishedpolicy to grant merit increases, and since no agreementhad been reached, it could, and did, grant merit increasesas a company prerogative.6However, this is not the law,as the courts and the Board have held that merit wageincreases are mandatory subjects of collective bargaining,and that the continuation of a company's granting themonce it has commenced bargaining with the statutorybargaining agent, violates Section 8(a)(5) of the Act.N.L.R.B. v. Katz, supra at 746; Brockway Motor Trucks,Division of Mack Trucks Inc. v. N.L.R.B., 582 F.2d 720(3d Cir. 1978).b. The 25-cent increaseRespondent's main contention is that this allegation ofthe complaint is barred by Section 10(b) of the Act,which provides for a 6-month statute of limitations. It isRespondent's position that the 25-cent wage increase was"put into effect" on April 2, 1979, and therefore oc-curred 6 months prior to the filing and serving of thecharge on April 19, 1979, in Case 8-CA-13281.However, the law and the evidence does not supportRespondent's position. It is well settled that the 6-monthperiod does not begin to run until the party adversely af-fected has received actual or constructive notice of theconduct constituting the alleged unfair labor practice.Wayne Electric Inc., 226 NLRB 409, 416 (1976); South-eastern Michigan Gas Company, 198 NLRB 1221 (1972).Also as stated in L C. Cassidy & Sons, Inc., 185 NLRB920, 926 (1976), the notice whether actual or construc-tive, must be clear and unequivocal. And, since Section10(c) is a defense, the burden is on Respondent to estab-lish notice. Alabaster Lime Company, Inc., 199 NLRB1116, 1118 (1972). Certainly Sturman's telling his depart-ment heads on April 6 to dispense this notice of the raisedoes not meet the Board's test, especially since the gen-eral manager admitted that he did not know if these su-pervisors had done so or not.I fmd that the earliest date possible on which theUnion received a clear and unequivocal notice of thisacross-the-board increase was on April 20, for it was onthis Friday payday that the employees received their payenvelopes for the 2 prior pay weeks. There, stuffed intheir envelopes, was Sturman's letter of April 19, 1979,announcing the general increase.Even if the letters from Sturman had been received onApril 19, instead of April 20, the statute of limitationsNo evidence was submitted by the Company in support of this allega-tion.598 PLYMOUTH LOCOMOTIVE WORKS, INC.would not be a bar to this allegation, as Section 102.114of the Board's Rules and Regulations specifies that theday on which the alleged unfair practice occurs is notcomputed in measuring the limitations period. The Balti-more Transfer Company, 94 NLRB 1680 (1951). I there-fore find that the charge was timely filed within the 6-month period of limitation.As a second defense, Respondent alleges that the wageincrease was covered by a Board settlement in Case 8-CA-12502 made on July 9, 1979. However, no evidencein support of this allegation was produced and it mustfail for lack of proof.Accordingly, I find that the merit increases granted in1979 and 1980, and the 25-cent increase granted on April20, 1979, to the bargaining unit employees representedby the Union, constituted violations of Section 8(aX5)and (1) of the Act.c. Life insuranceRespondent's defense is bottomed on the assertion of acommercial contract between itself and an insurancecompany, that provides for life insurance for its produc-tion and maintenance employees, as well as its office em-ployees. Dorothy Redden, a payroll clerk, testified thatthe contract with the insurer provided coverage in theamount of $10,000 life insurance effective as of October1, 1978, with the coverage automatically increasing to$12,000 as of October 1, 1979. Respondent contends inits brief that the Union never requested any change orcancellation of the policy, therefore the insurance com-pany contract remained in effect.It is clear that Respondent carried such insurance forits plant employees as this is set forth in their collective-bargaining agreement (Resp. Exh. 5). But Respondentbargained with the Plymouth Order of Mechanics, andboth parties agreed to these amounts of insurance andyearly increases. However, Respondent admittedly didnot bargain with the office employees Union about thisincrease, and insurance is a mandatory subject of bar-gaining. Master Slack, 230 NLRB 1054. Certainly if anEmployer could increase insurance benefits at its owndiscretion while bargaining with a union for a collective-bargaining agreement, it would undermine the Union'sposition in the eyes of its members, and cause them towonder if they really needed a Union. This is somethingRespondent may not do. American Seating Company, 106NLRB 250 (1953); Consolidated Fiberglass Products Co.,Inc., 242 NLRB 10 (1979).d. Personal accident insuranceRespondent contends that the offering of the Acciden-tal Death and Dismemberment Policy was merely a so-licitation by its insurance carrier for new business.However, the evidence shows that it was much morethan that. Respondent played a substantial part in its ef-fectuation, as it presented it to the employees, took partin the administration of the plan, deducted the premium,kept records of employee contributions, and the employ-ees received the advantage of group rates. Certainly theunion employees received something of value from theEmployer, that they had previously not received. Again,such tactics have the effect of undermining the Union, asthe receipt of such a benefit without the aid of its bar-gaining representative brings to the employee's mind thequestion of the need for a union. Such personal accidentinsurance, under the facts of this case, is a mandatorysubject for collective bargaining, and Respondent shouldnot have put it into effect without bargaining with theUnion about its adoption. General Electric Company, 150NLRB 192 (1964).e. Notice on withdrawal of benefitsAs previously stated, on October 19, 1979, the Unionfiled a charge with the Board, charging that Respondenthad violated Section 8(a)(1) and (5) of the Act, bymaking unilateral changes in the terms and conditions ofemployment for employees in the office clerical andtechnical employee bargaining unit. On the followingNovember 23, the Board issued a complaint (Case 8-CA-13281). Thereafter, on January 25, Respondent re-plied to this charge by posting in its office a two-pageletter, giving its version of the negotiations that had beengoing on between the parties, and also discussed thecomplaint that had been issued. Management's letter thenwent on to say:The Regional Director did issue a complaint onthe rate increases and insurance based upon theunion charges. Therefore, this puts the Company ina position warranting withdrawal of said insuranceand merit increases and reclaiming by payroll deduc-tion, the amounts already paid, unless said chargesare withdrawn.Respondent defends this posting by stating in its briefthat it had the right to inform employees of what hadtranspired during its negotiations with the Union. Whilethis is so, it, however, had no right to threaten its em-ployees that unless the Union withdrew the charges ithad filed, Respondent would take away the economicbenefits they had received in increased insurance cover-age, and wage increases. The threat was also double-bar-reled in that not only would these benefits be withdrawn,but the employees would also have to pay back theamount of increases they had received. Certainly suchthreat of economic reprisal would intimidate these em-ployees in the exercise of their statutory rights, and vio-lated Section 8(aX1) of the Act.D. No-Distribution, No-Solicitation RulesOn or about April 1, 1979, Howard received fromHickey, the original labor consultant of Respondent, acopy of company rules and regulations that was attachedto Hickey's letter dated March 28, 1979. General Rule20, thereon, provided as follows:Employees will be subject to disciplinary actionwhen it is a violation of:H. Distributing written or printed matter of anydescription on Company premises without properauthorization.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the next negotiating meeting Howard, as presidentof the Union, questioned Hickey who was present withKibler, about the accuracy of these rules and regulations.Hickey advised Howard and the other four members ofthe negotiating team that the document contained a com-plete set of rules that were currently in effect. Upon pe-rusing its contents, Howard countered by requesting thatthe Company pay the backpay, that would be requiredunder the cost-of-living provisions contained in the docu-ment. Thereupon, Hickey advised the union negotiatorsto cross out that cost-of-living provision. Howard thenasked for an up-to-date copy of the rules and regulations.A month or two later, at a subsequent negotiation ses-sion, Hickey provided the Union with a second set ofsuch rules (G.C. Exh. 13). This document contained theidentical no-distribution rule as set forth above. Howardwas never told that this rule was no longer in effect.A third set of Respondent's rules and regulations wasalso received into evidence (G.C. Exh. 10). It was stipu-lated that these rules had been in effect in the officesince July 11, 1979. Listed under the Minor Offenses cat-egory were the following:18. Distributing literature, written or printedmatter of any description on Company time in workarea not incidential to Company business.19. Soliciting or collecting contributions, for anypurpose, on Company time, without approval ofmanagement.Respondent's witness Teresa O'Dell, the personnel de-partment secretary, testified that to the best of herknowledge, no company personnel had prohibited unionmembers from distributing union literature. She also tes-tified that, in fact, its members had distributed meetingnotices and other union literature.1. ConclusionRespondent's defense is that since there is no evidencethat it ever enforced these rules, and in that it did allowunion members to distribute union literature, it has notviolated the Act.However, this defense is wide of the mark. The Boardand the courts have long held that the promulgation andmaintenance of an awful rule is a violation of the Act.Republic Aviation Corporation v. N.L.R.B., 324 U.S. 793(1945); N.LR.B. v. Lexington Chair Company, 361 F.2d283 (4th Cir. 1966). The potential inhibitory effect of therules, even if they were not enforced, justifies Boardaction. Paceco, a Division of Fruehauf Corporation, 102NLRB 2149 (1979). That all of these quoted rules wereunlawful is readily apparent.The original and second rule would prohibit distribut-ing union literature on company primises at any time,and in any area, which must include nonworktime, andsuch nonwork areas as restrooms and cafeterias, andtherefore violated the Act. The third rule, put into effecton July 11, 1979, while not as broad as the original rules,were nevertheless too ambiguous and overly broad tosatisfy the requirements of the statute. In Florida SteelCorporation, 215 NLRB 97 (1974), the Board held that"the term 'company time' like 'working hours,' is undulyambiguous and tends to connote all paid time from thebeginning to the end of the work shift, and can easily beinterpreted as a restriction on solicitation during break-times or other periods when employees are compensatedthough not actively at work." Since Respondent's rulescan fairly be interpreted by an employee to prohibit thedistribution of union literature during nonworking hours,they violate Section 8(a)(1) Drum Parts, Inc., 222 NLRB511 (1976); Stoddard-Quirk Manufacturing Co., 138NLRB 615 (1962).The first two rules are also unlawful as they prohibitany distribution of any printed matter on company prem-ises "without proper authorization." This requirement ofprior company authorization has been prohibited by theBoard, as stated so clearly in AMC Air-Conditioning Co.,232 NLRB 283, 284 (1977): "However, Respondentcannot lawfully require an employee to secure permis-sion as a precondition to engage, without fear of manage-ment interference or retaliation, in protected concertedactivities on company property in nonwork areas on theemployees' free time."Accordingly, I find that by promulgating and main-taining these unlawful no-distribution, no-solicitationrules, Respondent violated Section 8(a)(l) of the Act.E. Elimination of Timekeeper Position and Demotionof Howard1. The General Counsel's caseHoward started working for Respondent in July 1971as an errand boy. After several weeks he was put in theproduction office, where he worked with expeditors as aclerical worker.7Besides performing clerical duties healso was required to go to the stockroom and check theavailability of parts, and at the time of vacation of an ex-peditor, fill in for him. Howard testified that in 19738 hewas made the timekeeper for the factory employees,which job required him to go into all parts of the shop,during the course of a day. His typical day consisted ofcollecting each shop employee's daily labor reports, andthen calculating the time an employee performed on theparts shown in the reports. He would then post this timeinto ledgers. He would then go into the shop, pull thetimecards of the production and maintenance employees,and verify the timecard with the daily labor report. Nexthe would close out shop orders that had been completed,keep records of the employees' absences, and fill outshop orders when they were needed in case of rework.This work gave Howard substantial knowledge of theparts the Company produced, because if there was anydiscrepancy in the labor reports he would have to go tothe files, check the part number, check the shop orderand pull the blueprints. Howard admitted that he could? Expeditors were subsequently called planners, and their departmentname was changed to "planning" at some undisclosed date.8 Howard's recollection as to the date is apparently in error, as Resp.Exh. 1, captioned "Update Report," dated 9/11/72, states that Howardwas the timekeeper at that time. This report shows that Howard was of-fered a position that had opened up in the planning department whichoffered a greater chance for advancement, more responsibility, and an im-mediate increase in pay. Howard declined the job offer because of off-the-job factors.600 PLYMOUTH LOCOMOTIVE WORKS, INC.not read complicated blueprints, but testified that he hadlearned to read blue prints on parts, through his handlingof blueprints. 9Howard continued his duties as a timekeeper for thenext 6 years, and in July 1978, when he organized theUnion, he was still working as the factory timekeeper.Subsequently, when he was serving as the chief negotia-tor for the Union, he continued to perform his duties oftimekeeper.In July 1978, the Company started a job evaluationprogram, and Howard was evaluated by his then super-visor, Jerry Slone, the chief manufacturing engineer.Howard testified that Slone filled out his appraisal form,rated him with scores of 7 to 8 on a basis of 10, for threeof the four evaluations, and gave him a low rating in thecategory "attitude." Slone informed Howard at this timethat he would not receive a merit increase because of hispoint total. This was the first time Howard had everbeen told that he had a poor attitude, and, prior to thistime, supervisors had told him that he did a very goodjob.A year later, on Howard's anniversary date in July1979, he asked Slone if he had received Howard's jobapproval form. ' Howard testified that Slone said he hadit in his drawer, but commented that there was no use infilling it out and get Howard "all riled up," becausethere was no way he was going to get an increase. WhenHoward asked Slone if this was because of his being inthe Union, Slone replied "that was probably so."In September 1979, Howard met with Kibler, told himthat his job appraisal form had not been filled out, andthat Slone's reason for not doing so was because of hisunion activity. Kibler's reply was, "He [Slone] is prob-ably right, but I would not swear to that in court." "In December 1979, Howard learned for the first timefrom labor consultant Rector that his job of timekeeperwas to be abolished. Rector advised Howard that theCompany was going to go along with the bumping pro-cedures agreed to in the collective-bargaining negotia-tions, 2and that Howard would be allowed to bump anyI Roger Collins, who became plant superintendant on February 1, afterserving as general foreman, verified that Howard's duties as a timekeeperwere as described by Howard, except that he had never seen Howardwrite up orders. Howard was completely a credible witness, his testimo-ny is uncontradicted, and I find that he wrote up orders.'o The testimony of Kibler indicates that the practice of having job ap-praisals started in 1978." Slone was called by Respondent as its witness and was asked a fewpreliminary questions. After testifying that he was at one time Howard'ssupervisor, he was questioned as follows:Q. Now there has been some testimony here that you told Mr.Howard that you thought that the elimination of his job was becauseof his Union activity.Did you ever make any such statement as that?A. No, sir, I did not.Mr. Rector: No further questions.Since Slone was not questioned as to his conversation with Howardabout his failure to receive an increase, Howard's testimony is uncontra-dicted and I credit it. I also credit Howard's testimony as to his conver-sation with Kibler, as this testimony remains uncontradicted.n" The parties had agreed to the already existing bumping procedurecontained in the shop employees contract. The language contained there-in as to bumping provided that when an employee was laid off, such em-ployee could "Bump an employee of lesser seniority provided he is quali-fied for the work by work experience and can perform the work with aminimum amount of supervision."office employee as long as Howard had more seniorityand the qualifications to perform the job.On February 18, Howard received a memo from PlantManager Collins that his job was to be abolished as ofMarch 1. The memo also informed Howard that hewould have the right to bump a less senior employee,providing he could perform the work, and that he was tocontact Kibler to discuss his options.Three or four days after Howard received this briefmemo, he met with Kibler and informed the controllerthat he thought he was qualified for the jobs of shippingclerk, parts salesman, and planner. On February 27,Howard again met with Kibler. At this meeting, Kibleradvised Howard that he had checked with his supervi-sors, reviewed his file, and had concluded that he wasonly qualified to do one job, inventory control clerk,t3and that he could bump Margaret Reeder, the inventorycontrol clerk. When Howard asked what would happento Reeder, Kibler replied that she would be laid off, asshe was not qualified to bump anyone. On February 27,Howard informed Kibler that he had decided to bumpReeder. Kibler then told Howard that his job was goingto be put on a computer, and when Howard asked whatabout the parts of his job that could not be put on acomputer, Kibler replied that he did not know.On the morning of February 29, a union committeeconsisting of Howard and two others, met with Kibler todiscuss the abolishing of the timekeeper job. Howardmade a recommendation that he be a locomotive planner,but was turned down. Kibler then told the committeethat the decision of the Company to abolish the positionof timekeeper, was final. Later in the morning, Howardand Reeder met with Kibler, and two other company of-ficials. Kibler proceeded to inform Reeder that Howardhad bumped her job and that she was to be laid off.Howard further testified that during the conversation"Mr. Kibler made the remark to Margaret Reeder thatthis would not have happened if it wasn't for theUnion." Reeder, when asked if there was any referenceto the Union at this meeting, testified that she was upsetand crying when Kibler said, "That is what comes fromhaving a Union," or some words to that effect.Kibler admitted that he made a reference to the Unionat this meeting, and described the reference as follows:"The reference was that had an organization not existed,we would not have used the bumping procedure to elim-inate a particular individual." On being shown his pre-hearing affidavit, Kibler agreed that he told Reeder, "Ifthe Union had not been organized she would not havebeen bumped."On March 1, Howard commenced the duties of the in-ventory control clerk and worked for 1 week. He thenmet with Kibler and told him that he would take thelayoff instead of Reeder. Respondent agreed withHoward's request, Reeder returned, and Howard waslaid off on March 7." An inventory control clerk was paid $5.07 an hour, whereas thetimekeeper received $6.42 an hour.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Respondent's defenseRespondent contends that the decision to eliminate thetimekeeper position was made some years before itsactual elimination, and that Howard became aware of thedecision on March 21, 1978. Donald Branthouse, whohad been involved with computers for Respondent since1968, testified that Respondent projected, in apparently1969, that some of the duties of the timekeeper could beassigned to a computer.'4Branthouse testified that this"labor projection" would eliminate the factory timekeep-ing operation completely. He also testified whenHoward's duties were computerized, his duties of verify-ing the absentees and getting this data into data process-ing was given to foremen, so as to give them more of ahandle of their work force.General Manager Sturman testified that on March 21,1978, he held a meeting with four of Respondent's highofficials'5and Howard. The purpose of the meeting wasto discuss ways and means of improving shop time re-porting, and to correlate it with the manufacturing proc-ess so as to improve Respondent's cost accounting.When asked if those present were informed that thetimekeeper's job would be computerized, Sturmanvaguely answered:The essence of this meeting was to discuss thevolume of the data and the best way to go aboutaccumulating and recording. And the computer wasdefinitely the consideration at the time.At the end of the meeting Sturman concluded that thethree computers the Company had were inadequate, andthat they were going to have to wait until they upgradedthe system.According to Kibler the Company decided to elimi-nate the timekeeper job about the first of 1980, and thecontroller admitted that this decision was made before itwas discussed with the Union or Howard. He also testi-fied that he did not remember when he first discussedthe elimination of the job with Howard, but did not be-lieve that it occurred before February 1980. 6Kibler admitted he met with Howard in the latter partof February, at which time he told Howard that he hadtwo options, (1) layoff, or (2) bump another employee inthe bargaining unit, as long as he had more seniority andcould perform the duties of that job. He also admittedthat a day or so thereafter he told Howard that therewas only one position for which he was qualified tobump to, inventory control clerk.Respondent in its brief contends that Howard was notqualified for any of the three positions he spoke toKibler about: shipping clerk, parts salesman, and planner.Respondent also contends that even if he were, he wouldnot be allowed to bump any employee currently in thosepositions, because all three positions are in a higher labor" Resp. Exh. 6 is a labor flow chart that is dated March 6, 1969.15 Bill Ross, his operating assistant; Gerald Sanders, director of engi-neering; Jerry Slone, director of manufacturing; and Glen Dowd, manu-facturing engineer manager." Howard fixed the date as February 18, the date he received theletter from Collins, G.C. Exh. 17, and I so find.bracket, grade 5, and bumping up from Howard's grade3 would not be permitted.3. Analysis and Conclusiona. Elimination of positionThe Board has long held that the elimination of unitjobs, albeit for economic reasons, is a matter within thestatutory phrase "other terms and conditions of employ-ment" and is a mandatory subject of collective bargain-ing within the meaning of Section 8(a)(5) of the Act.Town & Country Manufacturing Company, Inc., 136NLRB 1022, 1027 (1962). Accordingly, where the auto-mation of bargaining unit work will result in the elimina-tion of unit jobs, it is the duty of the employer to bargainwith its employees' bargaining representative over thedecision to install automated equipment, as well as the ef-fects of such decision. John Hutton Corp., d/b/a KUMURadio AM/FM, 213 NLRB 85 (1974); Richland Inc., 180NLRB 91 (1969). It is also required that the employer insuch circumstances give sufficient notice and be willingto bargain in good faith so that the bargaining repre-sentative can have a meaningful opportunity to bargain.Rochet and Ruud, d/b/a The Renton News Record, andBellevue American Publishing Company, Inc., and North-west Business Machines Company, Inc., and The Produc-tion Company, Inc., 136 NLRB 1294 (1962).However, in the instant case, Respondent neither gavesufficient notice, nor did it bargain with the Union aboutthe elimination of the job of timekeeper. When Howardfirst learned in December 1979 from Rector that the jobof timekeeper was to be abolished, there is nothing in therecord to show that this was being presented to Howardas the union representative to be bargained over. Ratherit was presented to Howard as the employee whose jobwas simply going to be abolished. The decision had al-ready been made by management, and there was nothingto bargain over. Howard's only decision, as it was laidout to him by the consultant, was to decide which officeemployee he wanted to bump, provided such employerhad less seniority and Howard had the qualifications toperform the job.Kibler confirmed that the decision to eliminate the jobwas made before Respondent notified Howard or theUnion. Yet, Howard was not notified of the specific dateuntil he received Collins' memo on February 18, whichwas less than 2 weeks before the elimination became ef-fective. It was not until February 29 that union repre-sentatives met with Kibler to bargain over the job elimi-nation and its effects, and they were summarily rebuffedby the director of industrial relations who told them thatthe decision of the Company was final.Respondent's defense that the decision to eliminate theposition was made before the advent of the Union, andthat Howard was aware of the decision in March 1978 isnot supported by the evidence. It is true that in 1969 Re-spondent projected that some of the timekeeper's dutiescould some day be put on a computer, but there is noevidence this was ever conveyed to Howard after hewas hired in 1971. Then, at the meeting called by theCompany in March 1978 to discuss ways and means of602 PLYMOUTH LOCOMOTIVE WORKS, INC.improving shoptime reporting and cost accounting, Stur-man's testimony established, at most, that putting sometimekeeping data on a computer was discussed as a possi-bility at some unknown future date. In no way does theevidence establish that at this meeting, or at any othertime prior to Rector's conversation with Howard in De-cember 1979, that Howard or the Union was told thetimekeeper's job would be computerized, and the posi-tion eliminated.Thus, 13 months elapsed from the date that the Unionwas certified until Respondent finally told Howard thatthe timekeeper's work was in part to be computerizedand the position eliminated. Yet, during these manymonths, the Company never broached at any of its nego-tiating meetings, that the Company was desirous of andplanning to eliminate this job. When it finally was pre-sented, it was a fait accompli. No opportunity to negoti-ate the effects of the computerization was proffered tothe Union, and at every turn Howard and the union ne-gotiators were told that the decision was final. Therewere parts of the timekeeper's job that were not takenover by the computer, and Kibler admitted that he didnot know how they were to be handled. Also, someparts of the job were even assigned to supervisors. Cer-tainly, there were meaningful negotiations that couldhave been engaged in, concerning the ramifications ofthis vital change in operations. But Respondent adamant-ly refused to do so.I find therefore that Respondent violated Section8(a)(1) and (5) of the Act by unilaterally eliminating theposition of timekeeper without notice to or bargainingwith the Union.ping clerk, parts salesman, or planner." As Kibler testi-fied it was he who made the decision as to what otherjobs Howard was qualified for. However, Kibler, whowas never Howard's supervisor, and not really familiarwith his duties, did not discuss Howard's qualificationswith Jerry Slone or Roger Collins, who had beenHoward's supervisor during the 1-1/2-year period priorto the elimination of his job. This is all the more remark-able since Kibler had admitted that the supervisorsevaluate the performance of employees and actuallydecide what increase in pay should be given to them.Kibler did assert that to determine Howard's qualifica-tions for the other jobs, he reviewed the positions forwhich Howard had more seniority than the incumbentemployee, looked at the qualifications required of theseemployees, and examined Howard's personnel file. How-ever, when the personnel director was questioned specifi-cally about these positions, he admitted a lack of knowl-edge about the training and qualifications needed to per-form their duties. The record shows that Howard hadmore seniority than the following employees in the clas-sifications reviewed by Kibler:NameDan CarterFrancis DorianTerry HopkinsR.E. KlemanTerry PerkinsBarbara D. SloneClassificationPlannerShipping ClerkLift truck parts salesPlannerPlannerPlannerHourlyRate$6.558.19'7.007.286.085.84*b. DemotionAlthough Respondent contends in its brief that therewas no union animus in the record, I do not find this tobe so. After Howard organized the Union in 1978, hesuddenly learned that he had a bad attitude, and wasdenied a merit increase. Then, I year later, Howard's su-pervisor, Slone, told him that his union activities wouldprobably prevent him from getting any increase, and he,in fact, received no increase. Kibler in turn verifiedSlone's statement when Howard questioned him aboutnot having his job appraisal filled out. Clearly, Respond-ent harbored animus toward the founder and president ofthe Union, and through him to the Union.Based on the foregoing evidence of Howard being theorganizer and president of the Union, Respondent'sknowledge of his union activities, the union animus, andRespondent's failure to grant or consider Howard for amerit increase, and its unilateral elimination of the time-keeper job without bargaining with the Union, I con-clude that the General Counsel has made a prima facieshowing of unlawful motivation. Under Wright Line, aDivision of Wright Line Inc., 251 NLRB 1083 (1980), thiscauses the burden to shift, and the Respondent mustprove affirmatively that the demotion of Howard wouldhave occurred even in the absence of his protected activ-ities.We now turn to the first of Respondent's defenses:that Howard was not qualified for the position of ship-* The hourly rate of these two employees, who were paidmonthly, is calculated on the basis of a 40-hour week, 173 hoursa month.While the General Counsel contends that Howard hadthe qualifications to handle the shipping clerk's job, I donot find that to be the case. Respondent makes not onlydomestic shipments but also shipments to foreign coun-tries, which requires the knowledge of a vast amount ofspecialized shipping rules and regulations. Howard'swork experience with the Company in no way gave himexperience in this unique field.However, when Howard's work experience is matchedwith the duties of the other two classifications, it is read-ily apparent that Howard was qualified to handle thosejobs and was entitled to bump five employees other thanReeder, According to Kibler, he considered Howard forthe positions of parts sales and planner and in both in-" I have not included reproduction clerk in this review as the GeneralCounsel did in his brief, because Howard did not express to Kibler anyinterest in this classification. Also, it is doubtful if Howard was qualifiedfor this position, since it required not only the operation of various sizesof blueprint machines, but also required the ability to disassemble and as-semble their parts. There is nothing in the record to indicate thatHoward possessed such mechanical skills.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances decided that he was not qualified because he didnot have a sufficient knowledge of the parts.In the almost 9 years thlat Howard worked for Re-spondent he was around parts for the entire time, withthe possible exception of his first 2 weeks when he wasan errand boy. During the period he was in the produc-tion office he went into the stockroom and checked theavailability of parts for the expeditors. For the 7 or 8years in which he worked as the timekeeper it must beremembered that he was the factory employees' time-keeper, not the office employees', and he was constantlyin and about the factory. His first duty each day was topick up the daily labor reports of the shop employees,which described the part each production employee wasworking on. Later he went through the shop and pulledtimecards and matched the time thereon with the timeshown in the daily labor report for the parts. He closedout shop orders, and he filled out shop orders, all ofwhich required a knowledge of parts. When there was adiscrepancy in records he would pull the blueprint andcheck it against the labor reports. Since Howard wasworking on records concerning parts, and workingaround them in the shop and stockroom as a daily matterfor over 8-1/2 years, I find that he did have a substantialknowledge of the parts manufactured, purchased, andused by Respondent.Raymond E. Kleman, a planner for Respondent forthe past 7 years, testified that he started with the Compa-ny as a stockman, then was a stock chaser, moving mate-rial from one machine to another. After approximately 2years of such duties he was made a planner, with virtual-ly no training and little supervision. He testified that aplanner receives an order for a part from data process-ing, then checks the records to see if the part is on hand.If it is not in stock, he requisitions a blue print by thepart number, and then determines if the part is to bemanufactured in the shop or purchased. If the item is tobe purchased, he makes out a requisition and sends it tothe purchasing department. If the part is to be made inthe shop, he writes up a shop order, and sends it downto the shop. Whether manufactured or purchased, theplanner follows through on the part's delivery so as tosee that it is on hand by its scheduled date.Certainly if Kleman's 2 years of working around partsfitted him for the job of a planner, Howard's almost 9years of working around parts gave him enough on-the-job training to hold down such a job. Barbara Slone, themost junior of the four planners, of whom Howard hadgrater seniority, had been an inventory control clerk andsecretary before she became a planner. Respondent pro-duced no evidence to show that she had any experiencewith parts in the shop, prior to being made a planner.Terry Hopkins, the lift truck parts salesman, had start-ed with the Company in the stockroom, had worked as astock chaser, then as a lift truck operator. In 1977, hemoved into the sales department for lift truck parts. Hereceives oral and written inquiries from customers aboutparts and prices. To supply this information he consultsan inventory card file, a computer and price book. Whenhe takes a telephone order he writes it up and sends it todata processing for processing. If a customer calls inabout an overdue part, he contacts the purchasing de-partment or shop to expedite delivery. Each of the Com-pany's other tow lines of products also had a parts sales-person but both had more seniority than Howard. How-ever, Howard had seniority over Hopkins, and I findthat Howard did have the qualifications to handle theposition of lift truck parts sales, and could have bumpedHopkins.Of particular significance in weighing Respondent'smotive as to its not offering the job of planner toHoward, is the fact that in late 1972, it obviously consid-ered him qualified for the job, because it offered that po-sition to him. Yet, after he acquired 7 or 8 more years offurther knowledge of the plant, its parts and its products,he is adjudged to be unqualified.Respondent contends in its brief, as its second defense,that Howard could not bump up from his grade 3 to theplanners and parts sales grade 5. However, a reading ofthe bumping procedure in General Counsel's Exhibit 16does not show that an employee cannot bump to ahigher grade. Even if it did, this would be waived andno defense, as Kibler testified that he reviewed thesethree positions to see if Howard was qualified for them.Plainly the director of industrial relations saw no bar tobumping up.While I find from the record before me that Respond-ent did want to put some of the timekeeper's duties onthe computer, it seized up this strategy to demoteHoward and cut his wage by $1.35 an hour, to a ratelower than that of any of the four planners and partssalesmen, all of whom were junior to him in seniority.But for his union activity, he would have been permittedto bump into a planner's job or a sales parts job, and oneof these employees would have been bumped in the ordi-nary course of procedure, so that some junior employeewould have been laid off for a bona fide economicreason. It is true that Howard did work for a week asthe inventory clerk, and then quit, but Respondent's de-motion amounted to a constructive discharge. "Where...an event or requirement imposes on an employee anonerous or burdensome choice between remaining in em-ployment or acceding to his employer's request and suchevent or requirement is generated by an employer'sunion animus, it does not matter how burdensome is thechoice or how convenient are the alternatives." JohnDory Boat Works, 229 NLRB 844, 850 (1977). CentralDispatch, Inc. and Mike D. Gigirolamo, 229 NLRB 979(1977).However, I do not find that the General Counsel hasproved by a preponderance of the evidence that the Re-spondent violated Section 8(a)4) of the Act by demotingHoward and refusing him the opportunity to bump em-ployees with less seniority. The General Counsel recitesin his brief that Howard filed three charges against theCompany. Since one of these was filed after his demo-tion it could not have contributed to the Company'smotive to retaliate against Howard. Also, it is true thatRespondent's labor consultant during the course of thehearing expressed irritation at the number of chargesfiled, and asserted that "half of our negotiating time wasspent arguing about something that had already been set-tled." Since the parties bargained until July 22, Respond-604 PLYMOUTH LOCOMOTIVE WORKS, INC.ent's hyperbole could be referring to negotiating sessionsthat took place after Howard's demotion, and eventswhich occurred at such sessions could not have influ-enced Respondent's decision to demote Howard in Feb-ruary. Accordingly, I shall recommend that this allega-tion of the complaint be dismissed.c. Statement to Margaret ReederAs previously set forth, Kibler told Reeder on Febru-ary 29 that, because Howard had bumped her, she wasbeing laid off. I find that under Howard's testimony ofwhat Kibler said, "This would not have happened if itwasn't for the Union," or under Kibler's version, "If theUnion had not organized, she would not have beenbumped," Respondent interfered with Reeder's Section 7rights. The words expressed by the director of industrialrelations clearly indicated that the Union was the male-factor, the root cause of her being laid off, and but for itshe would still have a job. While Kibler tried to explainat the hearing what he meant, it has long been settledthat a violation of Section 8(a)(1) does not turn on theemployer's motive, but rather on "whether the employerengaged in conduct which, it may reasonably be said,tends to interfere with the free exercise of employeerights under the Act." America Freightways, Co. Inc., 124NLRB 146, 147 (1959). In the context of this meeting,Kibler's statement to Reeder concerning the Union con-stituted a violation of Section 8(a)(l).F. Withdrawal of RecognitionThe General Counsel's evidence as to this allegation isa letter dated July 23, 1980, in which Respondent noti-fied the Union that the Company believed that the Unionhad lost its majority. The letter concluded by stating tworeasons why the Company believed that the Union hadlost its majority: "Since the certification year expiredOctober 31, 1979, and the bargaining unit did not sup-port a strike vote the Company is no longer required tobargain." At the hearing Respondent's labor consultantstated on the record that the Company had called offany further meetings after the negotiation session of July22.The legality of an employer's withdrawal of recogni-tion from a certified union is governed by long-estab-lished rules which were restated by the Board in ChetMonez Ford:18Under these rules, as set out in the Board's decisionin Celanese Corporation of America,"' a certifiedunion, upon the expiration of the first year follow-ing its certification, enjoys a rebuttable presumptionthat its majority representative status continues. Thepresumption may be rebutted, however, by evi-dence establishing that the union no longer enjoysmajority representative status. Also, even withoutshowing loss of majority, an employer may refuseto bargain if he relies on a reasonably based doubtas to the continued majority status of the union. Asto a reasonably based doubt, two prerequisites for1" 241 NLRB 349, 350 (1979).l" 218 NLRB, 658, 659 (1970).sustaining that defense are that the asserted doubtmust be based on objective considerations and suchdoubt must be raised in a context free of unfairlabor practices.Certainly Respondent presented no hard evidence toshow that the Union no longer represented a majority ofthe employees in the bargaining unit. Respondent thenmust claim that in refusing to bargain it relied on a rea-sonable doubt as to the Union's majority status. Turningthen to the first of the prerequisites, Respondent con-tends that the employees in the bargaining unit did notsupport a strike vote. However, the Company producedno affirmative evidence to support this assertion. Theonly testimony concerning a strike vote was that ofHoward. The union president testified that in April orMay, at a meeting, at which a quorum was present in ac-cordance with the bylaws of the Union, a strike vote wastaken, and it was in favor of a strike. Howard's testimo-ny is uncontradicted and credited. The union presidentadmitted that no strike had been called.Assuming arguendo, that a majority of the union mem-bers refused to go out on strike, this would not providesupport for a "reasonably based doubt" as to the Union'smajority status. Courts and the Board have long heldthat the failure of a majority of employees to support astrike falls short of overcoming the presumption con-cerning the Union's continued majority status. CavalierDivision of Seeburg Corporation, 192 NLRB 290, 305(1971), enfd. sub nom. Allied Industrial Workers, AFL-CIO, Local Union No. 289 v. N.LR.B., 476 F.2d 868(D.C. Cir. 1973); Coca-Cola Bottling Works, Inc., 186NLRB 1050, 1053 (1970). This is so because obedience toa Union's strike call depends not only on loyalty to theUnion but also on a willingness to weather the economichardships of a strike. Anvil Products Inc., 205 NLRB 709(1973).Respondent also failed to meet the second prerequisite,as its purported doubt was raised in a context of unfairlabor practices. As has been previously found, Respond-ent by its various unilateral changes had underminedunion support in various ways in violation of the Act.Then, in February and March, it eliminated the positionof timekeeper without notice to or bargaining with theUnion and refused to give Howard the opportunity tobump employees who had less seniority than he and whoheld jobs for which he was qualified. Finally, it main-tained overly broad, no-distribution rules and no-solicita-tion rules right up to the time of its notice to the Union,that it was refusing to bargain with it.While Respondent stated in its letter in which it with-drew recognition of the Union, that an impasse had beenreached at the March 13 negotiation, I do not find thatthis assertion is supported by the record. At this meeting,as Howard testified without contradiction the partiesreached agreement on vacation and on holiday clauses.At the last meeting, July 22, the parties agreed on thehours of work, and the Union reduced its demand for awage increase from 14 percent to 10 percent. Thus, therewas give-and-take bargaining right up to the day prior toRespondent's notice of its refusal to bargain. Even so, ifan impasse had been reached, the obligation to bargain is605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot concluded, but merely halted temporarily. Mechani-cal Contractors Association of Newburgh, 202 NLRB 1, 11(1973). The Board long ago enunciated this principle inCentral Metallic Casket Co., 91 NLRB 725, 573 (1950):The existence of a bargaining impasse does not de-stroy either the authority of the representative toact within the sphere of its representation nor theright of the employees to seek by collective action(which may take the form of either further negotia-tions or concerted application of economic pres-sures) to pursuade the employer to accept the col-lective position of the group as to the particularterms which shall govern the employment relations.Accordingly, I find that on or about July 23, 1980, Re-pondent, in violation of Section 8(aX(5) of the Act with-drew recognition, of the Union, at all times thereafter re-fused to bargain collectively with the Union as the exclu-sive representative of its employees in the appropriateunit of office and technical employees, and by such con-duct interfered with, restrained, and coerced its employ-ees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. By unilaterally granting merit increases to its officeand technical employees during the period of April 30,1979, through April 1980, and by unilaterally granting a25-cent-per-hour wage increase on April 20, 1980, whena majority of the employees in the appropriate unit de-scribed below at a Board- conducted election designatedthe Union as their collective-bargaining representative,without affording the Union the opportunity to bargainabout such matters, the Company has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) of the Act.2. By modifying its life insurance plan for its office andtechnical employees on October 1, 1979, and by adoptingand making available on November 1, 1979, a personalaccident insurance plan for its office and technical em-ployees, when a majority of the employees in the appro-priate unit described below at a Board-conducted elec-tion designated the Union as their collective- bargainingrepresentative, without affording the Union the opportu-nity to bargain about such matters, the Company has en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(aXS) of the Act.3. By posting a notice on January 25, 1980, threateningto withdraw insurance and merit increases, and to re-claim such increases, and by maintaining overly broadno-distribution and no-solicitation rules, Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 ofthe Act and has engaged in unfair labor practices in vio-lation of Section 8(aXI) of the Act.4. By unilaterally eliminating the timekeeper positionwithout notice to, or bargaining with the Union, when amajority of the employees in the appropriate unit, de-scribed below at a Board-conducted election designatedthe Union as their collective-bargaining representative,the Company has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5) ofthe Act.5. By discriminatorily demoting Ervin W. Howard onFebruary 29, 1980, and refusing him the opportunity tobump certain employees who had less seniority thanHoward, and who held jobs for which Howard wasqualified, thereby discouraging membership in the Union,Respondent has engaged in, and is engaging in unfairlabor practices within the meaning of Section 8(a)3) and(1) of the Act.6. By telling employees on February 29, 1980, thatMargaret Reeder would not have been laid off if theUnion had not been organized, Respondent has inter-fered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of theAct and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.7. By withdrawing recognition of the Union as the ex-clusive bargaining representative of its office and techni-cal employees on or about July 23, 1980, and refusing tomeet and negotiate with the Union thereafter, the Com-pany has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent, having discriminatorily demoted ErvinW. Howard, having refused him the right to bump juniorplanners or lift truck parts salesmen, and in effect havingconstructively discharged him, I find it necessary toorder it to offer him reinstatement to his former positionof employment of timekeeper, if it still exists, and if itdoes not exist, then to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make him whole for lost earnings andother benefits, computed on a quarterly basis from dateof demotion to date of proper offer of reinstatement, lessany net interim earnings, in accordance with F. W. Wool-worth Company, 90 NLRB 289 (1950), plus interest ascomputed in Florida Steel Corporation, 231 NLRB 289(1950). See, generally, Isis Plumbing <& Heating Co., 138NLRB 716 (1962). As part of the remedy, I consider itnecessary to make Margaret Reeder whole for theweek's pay and benefits she lost in March 1980, as a con-sequence of Respondent's illegal demotion of Ervin W.Howard. Central Dispatch, Inc., 229 NLRB 979, 985(1977).It has been found that Respondent, without notice toor bargaining with the Union, granted increases in pay,modified the life insurance plan, made available a person-al accident insurance plan, and eliminated the timekeeperposition. It will therefore be recommended that Re-spondent cease and desist from unilaterally changing606 PLYMOUTH LOCOMOTIVE WORKS, INC.wages and conditions of employment, and eliminatingpositions.Having found that Respondent failed to bargain ingood faith with the Union as the certified collective-bar-gaining representative of employees in an appropriateunit of Respondent's employees, and having found thatRespondent refused to meet and negotiate with theUnion on or about July 23, 1980, and thereafter, I shallrecommend that Respondent, upon request, bargain col-lectively in good faith with the Plymouth Office Work-ers Union as the exclusive representative of all employ-ees in the unit herein found to be appropriate for thepurpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment. To insure that the employees in the appropriatecollective-bargaining unit will have the opportunity toenjoy the full benefits that may be derived from their se-lection of a bargaining agent as contemplated by the Act,I recommend that the initial year of certification bedeemed to begin on the date that the Company com-mences to bargain in good faith with the Union as therecognized bargaining representative of the employees inthe appropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); George Webel d/b/a Webel FeedMills & Pike Transit Company, 217 NLRB 815, 826(1975).As Respondent has engaged in such egregious miscon-duct as to demonstrate a general disregard for the em-ployees' fundamental rights, I find it necessary to issue abroad order requiring Respondent to cease and desistfrom infringing in any manner upon rights guaranteedemployees by Section 7 of the Act. Hickmott Foods, Inc.,242 NLRB 1357 (1979).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER20The Respondent, Plymouth Locomotive Works, Inc.,Plymouth Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Withdrawing recognition from and refusing to bar-gain collectively in good faith with Plymouth OfficeWorkers Union, as the exclusive bargaining representa-tive of all of its employees in the unit described below.(b) Making or effecting any change in the wages,hours, or other terms or conditions of employment ofemployees in the collective-bargaining unit describedbelow, and eliminating any position in the bargainingwithout first giving notice to their collective-bargainingrepresentative and affording such representative an op-portunity to engage in collective bargaining with respect10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Kules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.to such change. The appropriate collective-bargainingunit is:All office clerical employees and technical employ-ees employed at the Respondent's Plymouth, Ohio,facility, excluding all production and maintenanceemployees, and professional employees, guards, andsupervisors as defined in the Act.(c) Demoting, discharging, denying the right to bump,or otherwise discriminating against any employee forsupporting Plymouth Office Workers Union, or anyother union.(d) Threatening employees with withdrawal of insur-ance and wage increases, and with the reclamation ofsuch increases unless a charge at the Board was with-drawn.(e) Maintaining any rule which prohibits any employeefrom distributing or soliciting literature on behalf of alabor organization in nonworking areas during nonwork-ing time.(f) Expressing to employees that, but for the Union,employees would not be laid off.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain with the above-named Unionas the exclusive representative of the employees in theunit described above, concerning wages, hours, andother terms and conditions of employment and, if an un-derstanding is reached, embody the understanding in asigned agreement.(b) Offer Ervin W. Howard immediate and full rein-statement to his former job of timekeeper or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him whole forany loss of earnings and other benefits he may have suf-fered as a result of the discrimination against him, in themanner set forth in the remedy section of the Decision.(c) Make Margaret Reeder whole for any loss of earn-ings and other benefits she may have suffered as a resultof her l-week layoff.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its plant in Plymouth Ohio, copies of theattached notice marked "Appendix."2' Copies of thenotice, on forms provided by the Regional Director forRegion 8, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon their receipt, and be maintained by it for 60 con-" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Baord."607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecutive days, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.608